Case 5:19-cv-00607-EEF-MLH Document 19 Filed 09/06/19 Page 1 of 1 PageID #: 352



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

LIDA MOSLEY GREEN                                  CIVIL ACTION NO. 19-cv-0607

VERSUS                                             JUDGE FOOTE

PATRICIA MOSLEY WHITE, ET AL                       MAGISTRATE JUDGE HORNSBY


                                         ORDER

       1. Scheduling Conference. A Scheduling Conference will be held in my chambers
 on October 21, 2019, at 10:30 a.m. Out-of-town attorneys may participate by telephone
 (318-676-3265) by making prior arrangements with the undersigned. The use of cell
 phones is prohibited.

        2. Rule 26 Meeting. By October 07, 2019, the Trial Attorneys for each party shall
 meet, in person or by telephone, to develop a Case Management Report (“CMR”) and
 discuss the issues listed in F.R.C.P. 26(f). A party may not seek discovery before the Rule
 26(f) meeting unless there is an agreement of the parties or order of the court permitting
 the discovery. F.R.C.P. 26(d).

        3. Case Management Report & Initial Disclosures. By October 14, 2019, the
 parties must (1) file the CMR in the format available on www.lawd.uscourts.gov and (2)
 exchange the initial disclosures required by F.R.C.P. 26(a)(1). A paper courtesy copy of
 the CMR must be mailed or hand delivered to my chambers at 300 Fannin Street, Suite
 4300, Shreveport, LA 71101. Do not fax or email anything to chambers without prior
 authorization of the undersigned.

        4. Responsibility of Trial Attorney. The Trial Attorney for each party shall
 participate in the Scheduling Conference. If the Trial Attorney is unable to participate at
 the scheduled time, her or she is directed to contact the undersigned immediately to
 reschedule the conference.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the 6th day of
 September, 2019.
